          Case 3:18-cv-01587-JD Document 174 Filed 02/11/21 Page 1 of 3




                                          U.S. Department of Justice
40-11-114.03                              Civil Division
40-82-103.03                              Office of Immigration Litigation
________________________________________________________________________
                                                      Washington, D.C. 20530


VIA CM/ECF                                            February 11, 2021


Honorable James Donato
United States District Court for the Northern District of California
San Francisco Courthouse, Courtroom 11, 19th Floor
450 Golden Gate Avenue
San Francisco, CA 94102


       Re:     Emami, et al. v. Nielsen, et al., No. 18-cv-1587-JD, and Pars Equality Center, et
               al. v. Pompeo, et al, No. 18-cv-7818-JD

Dear Judge Donato:

        Plaintiffs brought this action under the Administrative Procedure Act (“APA”) and the
Constitution challenging the implementation of the waiver provision in Presidential Proclamation
9645 (“PP 9645”). The court has since dismissed Plaintiffs’ claims in part, clarifying that the core
of the remaining claims is “whether the State Department has failed to abide by its own rules and
procedures for the waiver program that was created pursuant to [PP 9645].” Emami, Dkt. No. 122
at 1. Defendants respectfully submit this letter to advise the Court of the recent dismissals of
similar lawsuits, based on the revocation of PP 9645. See generally Proclamation No. 10141, 86
Fed. Reg. 7005 (Jan. 20, 2021)1; Rescission of Presidential Proclamation 9645 and 99832.

        In Kavoosian, et al. v. Blinken, et al., No. 19-cv-01417-JVS-DFM (C.D. Cal.), the plaintiffs
brought an action under the APA challenging the implementation of the waiver provision in PP
9645. See Kavoosian, Dkt. No. 91 at 1 (“The instant case challenges Defendants’ standards,
policies, and procedures implementing the waiver provision (§ 3(c)) of Presidential Proclamation
9645.” (internal quotation marks omitted)). On February 9, 2021, after the plaintiffs had appealed
the district court’s dismissal of their complaint based on their failure to state a claim, the United
States Court of Appeals for the Ninth Circuit dismissed the appeal for mootness given the recent
rescission of PP 9945:

               The panel directs the Clerk of Court to enter the following order:


1
  https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/20/
proclamation-ending-discriminatory-bans-on-entry-to-the-united-states/
2
  https://travel.state.gov/content/travel/en/News/visas-news/rescission-ofpresidential-
proclamations-9645-and-9983.html
          Case 3:18-cv-01587-JD Document 174 Filed 02/11/21 Page 2 of 3

                                                  2

               Plaintiffs-Appellants, a group of United States citizens and lawful
               permanent residents and their Iranian national visa applicant
               relatives, appeal the district court’s dismissal of their complaint for
               failure to state a claim on which relief can be granted. Fed. R. Civ.
               P. 12(b)(6). Because this case is moot, we dismiss the appeal.

               Article III of the Constitution requires a case to present an actual
               controversy which is “extant at all stages of review, not merely at
               the time the complaint is filed.” Hamamoto v. Ige, 881 F.3d 719,
               722 (9th Cir. 2018) (citation omitted). “An appeal is moot if there
               exists no present controversy as to which effective relief can be
               granted.” W. Coast Seafood Processors Ass’n v. Nat. Res. Def.
               Council, Inc., 643 F.3d 701, 704 (9th Cir. 2011) (internal quotation
               marks and citation omitted).

               Plaintiffs-Appellants’ operative complaint seeks declaratory and
               injunctive relief regarding the enforcement of Presidential
               Proclamation 9645 (“PP 9645”), which created “enhanced vetting”
               and waiver procedures for visa applicants from certain countries,
               including Iran. Proclamation No. 9645, 82 Fed. Reg. 45161 (Sept.
               24, 2017). PP 9645 has since been revoked. Proclamation No.
               10141, 86 Fed. Reg. 7005 (Jan. 20, 2021). Accordingly, Plaintiffs-
               Appellants’ appeal presents no active controversy as to which this
               court could grant relief. Plaintiffs-Appellants’ argument that this
               case is capable of repetition yet evades review is conclusory, as they
               provide no evidence of a “reasonable expectation” that they will
               confront this controversy again. See W. Coast Seafood, 643 F.3d at
               704. Indeed, the Proclamation which rescinded PP 9645 now directs
               visa processing to resume in a manner similar to that which
               Plaintiffs-Appellants seek in their operative complaint. 86 Fed. Reg.
               7005.

               DISMISSED. Each party to bear its own costs.

Kavoosian, et al. v. Blinken, et al., No. 20-55325, Dkt. No. 30 (9th Cir. Feb. 9, 2021) (Attach. A).

        Similarly, in Arab Am. Civil Rights League, et al. v. Donald Trump, et al., No. 17-cv-
10310-VAR-SDD (E.D. Mich.) (“ACRL”), individuals alleging an interest in immediate relatives’
immigrant visas, along with some organizational plaintiffs, claimed constitutional violations as a
result of PP 9645. See ACRL, Dkt. No. 7-10. Pending interlocutory appeal of the district court’s
denial of the government’s motion to dismiss, the United States Court of Appeals for the Sixth
Circuit dismissed the appeal based on the parties’ joint motion to dismiss for mootness. See Arab
Am. Civil Rights League, et al. v. Donald Trump, et al., No. 19-2375, Dkt. No. 56-2 (6th Cir. Feb
10, 2021) (Attach. B). Concluding that “mootness preclude[d] [the court] from reviewing the
merits of that order,” the Sixth Circuit remanded the case for instructions to dismiss the plaintiffs’
claims. Id. (citing United States v. Munsingwear, Inc., 340 U.S. 36 (1950)).

                                                  2
         Case 3:18-cv-01587-JD Document 174 Filed 02/11/21 Page 3 of 3

                                               3

       The decisions in Kavoosian and ACRL buttress Defendants’ position that, in light of
President Biden’s January 20, 2021 Proclamation, a live controversy has ceased to exist and these
cases are now moot. See Emami, Dkt. No. 173 at 9-10. Accordingly, Defendants respectfully
request that this Court dismiss these actions.


 Dated: February 11, 2021                            Respectfully submitted,


 BRIAN M. BOYNTON                                   By: /s/ P. Angel Martinez
 Acting Assistant Attorney General                  P. ANGEL MARTINEZ
                                                    NICOLE GRANT
 WILLIAM C. PEACHEY                                 Senior Litigation Counsel
 Director                                           DAVID KIM
                                                    Trial Attorney
 JEFFREY S. ROBINS
 Deputy Director

 SAMUEL G. GO
 Assistant Director                                 Counsel for Defendants




                                               3
